NO. 12-19-00293-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 ENUS LEWIS,                                                  §   APPEAL FROM THE 241ST
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Enus Lewis appeals from his conviction for assault on a public servant. The trial court’s
certification of Appellant’s right to appeal states that this is a plea-bargain case and Appellant has
no right of appeal. The certification is signed by Appellant and his counsel. See TEX. R. APP. P.
25.2(d). The clerk’s record also contains a waiver of appeal signed by Appellant and his counsel.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. Based on our review of the clerk’s record, the trial court’s
certification appears to accurately state that Appellant does not have the right to appeal. See Dears
v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review
clerk’s record to determine whether trial court’s certification is accurate). This Court must dismiss
an appeal “if a certification that shows the defendant has the right of appeal has not been made
part of the record.” TEX. R. APP. P. 25.2(d). Because the trial court did not grant Appellant the
right to appeal his conviction, we dismiss the appeal.
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 11, 2019


                                         NO. 12-19-00293-CR


                                          ENUS LEWIS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0172-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.